DISMISS and Opinion Filed March 19, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01271-CV

                       ROBERT J. SHUMAKE, Appellant
                                    V.
                          LUIS BARBOSA, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04425-E

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      Before the Court is appellee’s February 26, 2020 motion to dismiss this appeal

for want of prosecution. Our record shows appellant’s brief in this case is overdue.

By order dated January 24, 2020, we granted appellant’s request for an extension of

time to file his brief and ordered appellant’s brief to be filed by February 24, 2020.

By postcard dated March 3, 2020, we notified appellant his brief was overdue. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to do so might result in the dismissal of this appeal
without further notice. To date, appellant has not filed a brief, filed an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we GRANT appellee’s motion and dismiss this appeal. See

TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

191271F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT J. SHUMAKE, Appellant                 On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-19-01271-CV          V.               Trial Court Cause No. CC-19-04425-
                                             E.
LUIS BARBOSA, Appellee                       Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Nowell
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee LUIS BARBOSA recover his costs of this
appeal from appellant ROBERT J. SHUMAKE.


Judgment entered March 19, 2020




                                       –3–